EXAMINER'S AMENDMENT
In an interview dated 2/14/2022, Applicant’s Representative, Audrey Ogurchak (Reg. No. 75,767), authorized the following Examiner’s amendments to the claims to place the application in condition for allowance.
“1.	(Currently amended) A method comprising:
registering a mobile computing device with a notification server, wherein the notification server is associated with a plurality of workflow servers that each correspond to one or more respective mobile applications;
receiving, by the mobile computing device, a first message associated with a first workflow server of the plurality of workflow servers, wherein the first message comprises a first payload identifying a first mobile application running on the mobile computing device and a first application-specific event associated with the first mobile application, wherein the first mobile application corresponds to the first workflow server;
identifying, by the mobile computing device, a local application programming interface (API) call based on a mapping between an object type for an object extracted from the first payload and one or more API call identifiers; 
invoking, by the mobile computing device, the identified local API call to translate 
upon displaying the first local notification on the mobile computing device, detecting, by the mobile computing device, the first application-specific event in view of a user interface event associated with the first local notification; and
transmitting, by the mobile computing device, a notification to the first workflow server, the notification indicating that the user interface event corresponding to the first application-specific event was completed.

2.	(Original) The method of claim 1, further comprising:
receiving a second message associated with a second workflow server of the plurality of workflow servers, wherein the second message comprises a second payload identifying a second mobile application running on the mobile computing device and a second application-specific event associated with the second mobile application, wherein the second mobile application corresponds to the second workflow server;

responsive to detecting a second application-specific event associated with the second local notification, processing the second application-specific event by a handler of the second mobile application.

3.	(Original) The method of claim 2, wherein the second message from the second workflow server is received in response to transmitting the notification indicating that the user interface event corresponding to the first application-specific event was completed.

4.	(Original) The method of claim 2, wherein the first workflow server is the same as the second workflow server.

5.	(Original) The method of claim 1, wherein the first message associated with the first workflow server is received by the mobile computing device from the notification server.

6.	(Original) The method of claim 1, wherein the first payload further identifies a third mobile application running on the mobile computing device, and wherein the method further comprises:
translating the first payload into a third local notification for the third mobile application; and
responsive to detecting a third application-specific event associated with the third local notification, launching the third mobile application.

7.	(Currently amended) The method of claim 1, further comprising:
parsing the first payload


8.	(Original) The method of claim 1, wherein registering the mobile computing device with the notification server comprises:


9.	(Currently amended) A mobile computing device comprising:
a memory; and
a processor operatively coupled to the memory, the processor to:
register a mobile computing device with a notification server, wherein the notification server is associated with a plurality of workflow servers that each correspond to one or more respective mobile applications;
receive a first message associated with a first workflow server of the plurality of workflow servers, wherein the first message comprises a first payload identifying a first mobile application running on the mobile computing device and a first application-specific event associated with the first mobile application, wherein the first mobile application corresponds to the first workflow server;
identify a local application programming interface (API) call based on a mapping between an object type for an object extracted from the first payload and one or more API call identifiers;
invoking the identified local API call to translate the first payload into a first local notification for the first mobile application;
upon displaying the first local notification on the mobile computing device, detect the first application-specific event in view of a user interface event associated with the first local notification; and
transmit a notification to the first workflow server, the notification indicating that the user interface event corresponding to the first application-specific event was completed.

10.	(Original) The mobile computing device of claim 9, the processor is further to:
receive a second message associated with a second workflow server of the plurality of workflow servers, wherein the second message comprises a second payload identifying a second mobile application running on the mobile computing device and a second application-specific 
translate the second payload into a second local notification for the second mobile application; and
responsive to detecting a second application-specific event associated with the second local notification, process the second application-specific event by a handler of the second mobile application.

11.	(Original) The mobile computing device of claim 10, wherein the processor is to receive the second message from the second workflow server in response to transmitting the notification indicating that the user interface event corresponding to the first application-specific event was completed.

12.	(Original) The mobile computing device of claim 10, wherein the first workflow server is the same as the second workflow server.

13.	(Original) The mobile computing device of claim 9, wherein the first message associated with the first workflow server is received by the mobile computing device from the notification server.

14.	(Original) The mobile computing device of claim 9, wherein the first payload further identifies a third mobile application running on the mobile computing device, and wherein processor is further to:
translate the first payload into a third local notification for the third mobile application; and
responsive to detecting a third application-specific event associated with the third local notification, launch the third mobile application.

15.	(Currently amended) The mobile computing device of claim 9, wherein further to:
parse the first payload


16.	(Currently amended) A non-transitory computer-readable medium having executable instructions encoded thereon which, when executed by a processor, cause the processor to:
register a mobile computing device with a notification server, wherein the notification server is associated with a plurality of workflow servers that each correspond to one or more respective mobile applications;
receive, by the mobile computing device, a first message associated with a first workflow server of the plurality of workflow servers, wherein the first message comprises a first payload identifying a first mobile application running on the mobile computing device and a first application-specific event associated with the first mobile application, wherein the first mobile application corresponds to the first workflow server;
identifying, by the mobile computing device, a local application programming interface (API) call based on a mapping between an object type for an object extracted from the first payload and one or more API call identifiers; 
invoking, by the mobile computing device, the identified local API call to translate
upon displaying the first local notification on the mobile computing device, detect, by the mobile computing device, the first application-specific event in view of a user interface event associated with the first local notification; and
transmit, by the mobile computing device, a notification to the first workflow server, the notification indicating that the user interface event corresponding to the first application-specific event was completed.

17.	(Original) The non-transitory computer-readable medium of claim 16, further comprising executable instructions causing the processor to:
receive a second message associated with a second workflow server of the plurality of workflow servers, wherein the second message comprises a second payload identifying a second mobile application running on the mobile computing device and a 
translate the second payload into a second local notification for the second mobile application; and
responsive to detecting a second application-specific event associated with the second local notification, process the second application-specific event by a handler of the second mobile application.

18.	(Original) The non-transitory computer-readable medium of claim 17, wherein the processor is to receive the second message from the second workflow server in response to transmitting the notification indicating that the user interface event corresponding to the first application-specific event was completed.

19.	(Previously presented) The non-transitory computer-readable medium of claim 17, wherein the first workflow server is the same as the second workflow server.

20.	(Original) The non-transitory computer-readable medium of claim 16, wherein the first message associated with the first workflow server is received by the mobile computing device from the notification server.
”

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance:
Independent claims 1, 9, and 16 are allowed under the same rationale. Reference is made herein to claim 1 as the representative claim.
Claim 1 is directed to a method of implementing server-driven notifications to mobile applications executed on mobile client computing devices. Claim 1 specifically requires registering the mobile computing device with a notification server to receive messages associated with workflow servers wherein the messages comprise a payload identifying a mobile application and an application-
Claim 1 is allowed over the prior art as the prior art fails to teach, suggest, or render obvious the claimed invention as a whole. The prior art further specifically fails to teach, suggest, or render obvious the claimed limitations of “identifying, by the mobile computing device, a local application programming interface (API) call based on a mapping between an object type for an object extracted from the first payload and one or more API call identifiers, and invoking, by the mobile computing device, the identified local API call to translate translating, by the mobile computing device, the first payload into a first local notification for the first mobile application” as recited in claim 1. 
Gereec (US 2017/0155616 A1) teaches a Notification Manager (NM), associated with a first content server and a second content server comprised in the same communication network, collects notifications from both content servers wherein the notifications comprise associated events (Gereec Paragraphs [0075 – 0078] and [0102]), rendering and displaying an aggregated set of the notifications on the client device, and building a feedback message sent through the notification server to the content server when the detected event is performed on the client device (Gereec Paragraphs [0103 – 0109]). Gereec fails to teach or suggest identifying, by the mobile computing device, a local application programming interface (API) call based on a mapping between an object type for an object extracted from the first payload and one or more API call identifiers, and invoking, by the mobile computing device, the identified local API call to translate translating, by the mobile computing device, the first payload into a first local notification for the first mobile application as recited in independent claim 1.
Thies et al. (US 2015/0117373 A1), hereinafter “Thies”, teaches delivering notifications to a client device for display on the client device and identifying the occurrence of an event associated with a policy on the client device (Thies Paragraphs [0035 – 0036]). While Thies teaches using API calls in response to information received from a provider proxy, Thies fails to remedy the deficiencies of Gereec and further fails to teach, suggest, or render obvious identifying, by the mobile computing device, a local application programming interface (API) call based on a mapping between an object type for an object extracted from the first payload and one or more API call identifiers, and invoking, by the mobile computing device, the identified local API call to translate translating, by the mobile computing device, the first payload into a first local notification for the first mobile application as recited in independent claim 1.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251. The examiner can normally be reached M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.B/               Examiner, Art Unit 2459     

/TONIA L DOLLINGER/               Supervisory Patent Examiner, Art Unit 2459